The opinion of the Court was delivered, by
Pociié, J.
The defendant appeals from a conviction of murder and. a sentence of imprisonment for life, and invokes relief under a motion in arrest of judgment.
His complaint is that the indictment under which he was tried does not contain the required averments of the crime of murder, and is therefore fatally defective.
The defect is alleged to consist in the omission of the word “willfully” in the description of the crime of murder.
That portion of the indictment reads: That the accused “did feloniously and of his malice aforethought kill and murder Henry Phillips,” etc
Section 1048 of the Revised Statutes, taken from the act of 1855, which prescribes the mode of charging the crime of murder, reads as follows:
“ In an indictment for murder or manslaughter it shall not be necessary to set forth the manner in which, or the means by wbicli, the *777death was caused; it shall be sufficient in every indictment for murder' to charge that the defendant did feloniously, willfully, and of his-malice aforethought kill and murder the deceased; and it.shall be sufficient in every indictment for manslaughter to charge that tlih defendant did feloniously kill and slay the deceased.”
The object of the statute was to carry out in special cases the general object of the statute of Í805, to eliminate from our criminal pleadings the unnecessary prolixity of the pleadings under the common law-Under the rules of that system, the indictment under consideration would have been glaringly insufficient for many reasons, both in the body and in the conclusion of the instrument. Under the provisions-of the act of 1855, those defects are eliminated from discussion, and the question is whether the present indictment is sufficient under the simplified form required by the amending statute.
In our opinion the indictment did not comply with the requirements, of the statute, as simple as they are, and it is therefore defective.
The District Attorney contends that the word “ willfully” is synonymous with the words “feloniously” and “of his malice aforethought,” and that its meaning is necessarily included in the other words.
A serious difference of opinion may exist on that proposition.
But we do not propose to discuss it, nor is its solution necessary to-the case in hand. The use of the word is declared to be necessary by the Legislature, and we have no power to strike it out of the statute. Ina recent case we had occasion to discuss a similar requirement of Legislative will, and we then said: “ This Court cannot accept as sufficient, less than what the law prescribes should be sufficient.” Green’s case-36 An. 99. The Legislative mandate is imperative, and we cannot disregard it. In our opinion, the law-maker, in prescribling the form contained in the statute, did not intend to deal in harmless or useless-tautology, but he sought to convey a substantial meaning by every word used in the form prescribed.
Courts cannot safely hold that the Legislative intent is nob conveyed by the words used in a statute, unless the words or the language to be construed are glaringly ambiguous or clearly redundant.
The language of the statute under consideration is clear, unambiguous and unequivocal; the object of the statute was to eliminate, useless-utterances from a legal proceeding, and the letter of the prescribed form cannot be discarded in order to seek its spirit.
Hence has flowed a wise and safe rule of construction, sanctioned by a strong current of respectable judicial precedents, that in criminal pleadings, when a crime to be charged has been created or defined by a statute, the offense should be described in the words of the statute. ’
*778The only exception applies to cases in which the offense is charged in different words, if such words clearly convey the real meaning- of 'the language used in the statute. Waterman’s U. S. Criminal Digest p. 342 sec. 221,222, p. 343 sec. 223,230; Wharton American Criminal Law, sec. 399 400.
But the District Attorney contends, and we are aware, that in the ■case of Harris, 27 An. 572, this Court held different views and reached a different conclusion. We have fully considered that case, and after mature reflection we have concluded not to follow it. We find better •doctrines and a closer obedience to law in the enunciations of the Court in more recent cases, which clearly, although impliedly, reverse that •case. State vs. Thomas 29 An. 601; State vs. Green 36 An. 99; State vs. Green 37 An. 27.
Injustice to the trial judge in this case, we must state that in his reasons overruling the defendant’s motion on the point at issue, he expressed views in accordance with-our present conclusions, and that he reluctantly shaped his course under the ruling m the Harris case.
In view of the discrepancy on this point in our reports, wo have given to this subject more than usual care, thought and study, and our conclusions, although we are always reluctant to disturb the verdicts of .juries, force us to give relief to the accused in this case.
It is therefore ordered, adjudged and decreed that the sentence appealed from be set aside, that the verdict of the jury be annulled, .avoided and reversed, that the indictment against the accused be quashed, and that he remain in custody to await the further action of the Parish of St. Landry.